ORDER
PER CURIAM.
Original proceeding.
In this cause relator seeks an appropriate writ to be directed to the respondent court and judge to require the vacation of that certain order of November 9, 1976, entered in Cause No. 65626, entitled “JEFFREY L. AZURE, by and through his next friend and Guardian Ad Litem, Dorothy Marchington, Plaintiff, vs. THE CITY OF BILLINGS, an, incorporated Montana Municipality, Defendant.” pending in respondent court, and the entry of summary judgment in favor of the defendant municipality.
Counsel was heard ex parte and the matter taken under advisement. The Court now being advised it is ORDERED that the relief sought be, and it hereby is, DENIED. This proceeding is dismissed.